Citation Nr: 0418500	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  94-40 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.S. Freret, Counsel


INTRODUCTION

The veteran had active military service from November April 
1943 to April 1946.  He was born in 1916.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).  The veteran filed a 
notice of disagreement with that rating decision in October 
1993.  After receiving a statement of the case in November 
1993, the veteran perfected his appeal to the Board by timely 
filing a substantive appeal in December 1993.  

In December 1998, the Board remanded the claim for additional 
development.  In October 2000, the Board issued a decision 
denying the claim.  Thereafter, the veteran appealed his 
claim to the United States Court of Appeals for Veterans 
Claims (Court), which issued a decision in August 2002 
affirming the Board's decision.  The veteran then appealed to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which vacated the Court's August 2002 
decision in February 2004 and remanded the claim for 
additional development.  Thereafter, the Court vacated the 
Board's October 2000 decision and remanded the claim for 
further proceedings consistent with its April 2004 Order.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The veteran asserts that his service-connected residuals of a 
subtotal gastrectomy and dysthymia prevent him from obtaining 
and maintaining all forms or substantially gainful 
employment.  He claims that the symptomatology associated 
with his residuals of a subtotal gastrectomy includes 
explosive diarrhea, uncontrollable gas, anemia, and the need 
to eat frequently.  He argues that his psychiatric disorder 
contributes to his unemployability because he gets angry at 
the smallest things and is unable to get along with other 
people.  

The veteran has submitted an April 2003 opinion from a 
vocational counselor who reported that he had interviewed the 
veteran and his spouse on the telephone and had reviewed 
documents provided by the veteran's representative, including 
copies of the veteran's VA medical records dating back to 
1946.  It was the counselor's opinion that the veteran had 
been vocationally disabled since 1991 due to physical 
limitations related to his stomach condition, limited 
transferable skills, and his psychiatric disorder.  

Review of the claims file reveals that the most recent 
medical records in the claims file are dated in early 1999, 
more than five years ago.  Recent correspondence reflects 
more current treatment records exist.  These could be helpful 
to the Board in its duty to render a proper decision for the 
veteran.  Accordingly, the veteran's claim is remanded to the 
RO for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  He should be asked to 
provide any evidence in his possession that 
pertains to the claim.  

2.  Contact the veteran and request that he 
provide the names and addresses of any health 
care providers from whom he has received 
treatment for his service-connected 
gastrointestinal and psychiatric disorder 
since 1999, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the veteran, the RO should obtain copies of 
all treatment records for the veteran from 
the health care providers identified and 
associate them with the claims file.  

3.  Contact the North Florida/South Georgia 
Veterans Health System, particularly the VA 
Medical Center at Gainesville, Florida, and 
request copies of the veteran's medical 
records since March 1999.  All records 
received should be associated with the claims 
file.  

3.  After the above requested actions have 
been completed, re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




